DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Application
2.	Claims 1-3, 9-11, 13, and 14 have been examined in this application.  Claims 4-8 have been canceled.  Claims 12 and 15-20 are currently withdrawn.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 3/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,008,598 to Luff et al. (hereinafter Luff) in view of U.S. Patent Application Publication 2010/0063638 to Skinner.
Regarding claim 1, Luff teaches in Figures 1-3 an airbed system, comprising: 
an air mattress (56) comprising one or more air chambers (74-80): 
an adjustable base (54) comprising one or more articulation points (between sections 91-94); 
a pump (138) connected to the one or more air chambers of the air mattress: and 
a control system, wherein the control system is configured to: 
record an original pressure level within the one or more air chambers prior to an articulation operation (col. 28, lines 38-45); 
control the adjustable base to perform the articulation operation (by pressing at least one of 270-286); wherein the articulation operation comprises simultaneous articulation of at least two or more of the one or more articulation points (by pressing at least one of 270-274 and 284-286}); and 
control the pump to inflate or deflate the one or more air chambers of the air mattress based on the articulation operation being performed, wherein the control system causes the one or more air chambers to be inflated or deflated towards the original pressure level (col. 13, lines 28-32; col. 29, lines 4-16),
Luff does not specify wherein the control system is configured to: while the articulation operation is ongoing, control the pump to inflate or deflate the one or more air chambers of the air mattress based on the articulation operation being performed.
Skinner teaches in paragraph [0098] a control system configured to: while the articulation operation is ongoing (“where the head section of the bed, e.g., section 30 is being raised”), control the pump to inflate or deflate the one or more air chambers of the air mattress based on the articulation operation being performed ("bladder 42 will be subjected to a “seat boost procedure”. In this procedure, the pressure in bladder 42 is increased to relatively high pressure and then returned to the target pressure”). 
In view of Skinner, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the control system of Luff to inflate or deflate the one or more air chambers while the articulation operation is ongoing, as in Skinner such that a user is adequately supported despite the support characteristics changing with articulation.
Regarding claim 2, Luff teaches in column 13, lines 28-32 and column 29, lines 4-10 the airbed system according to claim 1, wherein the control system is further configured to: after the articulation operation is complete, continue to control the pump to inflate or deflate the one or more air chambers of the air mattress to the original pressure level.
Regarding claim 3, Luff teaches in Figures 14a-15 the airbed system according to claim 1, wherein controlling the adjustable base to perform the articulation operation is based on a direct drive user input, wherein the articulation operation is ongoing during the direct drive user input.
Regarding claim 14, Luff teaches in Figures 1a-2 the airbed system according to claim 1, wherein the control system comprises a first control unit (82) corresponding to the adjustable base and a second control unit (84) corresponding to the pump.



Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,008,598 to Luff in view of U.S. Patent Application Publication 2010/0063638 to Skinner and in further view of U.S. Patent Application Publication 2012/0054964 to Stroh.
Regarding claim 9, Luff in view of Skinner teaches the airbed system according to claim 1. Luff in view of Skinner does not teach wherein the control system controlling the pump to inflate or deflate while the articulation operation is ongoing includes a determination of an expected change in pressure to be caused by the articulation operation relative to a current pressure level in the one or more air chambers. 
Stroh, however, teaches in paragraph [0060] controlling a pump (Fie. 3; 120a-d, 124) to inflate or deflate while the articulation operation is ongoing includes a determination of an expected change in pressure to be caused by the articulation operation relative to a current pressure level in one or more air chamber (Fig. 3; 104, 108, 112, 116).
In view of Stroh, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the contra! system of Luff in view of Skinner to include the expected pressure compensation made! of Stroh to expedite processing of pressure change resulting from articulation change. Furthermore, the modification would be the user of a known technique (expected pressure compensation) to improve similar devices (articulating air mattresses of Luff, Skinner, and Stroh in the same way (compensating or preventing discomfort as in Stroh [0050]).
Regarding claim 10, Stroh (in combination with Luff and Skinner) teaches in paragraph [0060] the airbed system according to claim 10, wherein the expected change in pressure to be caused by the articulation operation relative to the current pressure level in the one or more air chambers is based on one or more pressure response models, wherein each of the one or more pressure response models corresponds to an air chamber or a zone of the air mattress.
Regarding claim 11, Stroh (in combination with Luff and Skinner) teaches in paragraph [0060] the airbed system according to claim 10, wherein inputs to the one or more pressure response models include one or more current pressure levels, one or more current articulation levels, the original pressure level, and one or more target articulation levels.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,008,598 to Luff in view of U.S. Patent Application Publication 2010/0063638 to Skinner and in further view of U.S. Patent 7,058,999 to Horitani et al. (hereinafter Horitani).
Regarding claim 13, Luff in view of Skinner teaches the airbed system according to claim 1, wherein the adjustable base comprises multiple articulation points (between sections 91-94).
Luff does not teach wherein control system is further configured to perform an articulation indexing operation to control the adjustable base to articulate the multiple articulation points according to a predetermined sequence. 
Horitani teaches in Figures 20-24 a control system (Fig.19; element 60) configured to perform an articulation indexing operation to control an adjustable base (1) to articulate the multiple articulation points (Figs. 4-7; M1-M6) according to a predetermined sequence. 
In view of Horitani, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed modify the control system of Luff in view of Skinner to include an articulation indexing operation, as in Horitani, to prevent patient from slipping during articulation and prevent pressure being applied to the abdomen and chest of the patient during articulation (Horitani; col. 2, lines 3-13). Furthermore, the combination would be the use of a known technique (articulation indexing operation) to improve similar devices (articulating bed frames of Luff, Skinner, and Horitani) in the same way (Horitani col. 2, lines 3-13).

Response to Arguments
Applicant’s arguments, filed 3/22/2022, with respect to the Drawing Objections and Rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)  have been fully considered and are persuasive.  The drawing objections and 112 rejections have been withdrawn. 
Regarding claim rejections under 35 U.S.C. 103, Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant generally argues that the prior art of Luff/Skinner (either alone or in combination) do not teach the claimed limitation of: “record an original pressure level of the one or more air chambers prior to an articulation operation.” The Examiner respectfully disagrees based on Luff. Luff’s subroutine as shown in Fig. 32 and col. 28, lines 38-45 explicitly describes “new air bladder settings are stored in air auto memory” which reads on “recording an original pressure level of the one or more air chambers.” Regarding “…prior to an articulation operation” in Luff, the device of Luff is capable of independently controlling and/or actuating the features of articulation, vibration, and inflation/deflation. In a given scenario when a user of the device has not chosen to apply an input (e.g. using the controllers 50) to cause an articulation operation, the device of Luff would be capable of recording a pressure according to the subroutine in Fig. 32 and col. 28, lines [38-45] and as such, still meets the current claim language.

Conclusion
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/20/2022